In this proceeding, the petitioner, C.M. Cunningham, filed in this court on February 15, 1930, his duly verified petition alleging that he is unlawfully imprisoned in the county jail of Okmulgee county, Okla., by James Stromont, sheriff of Okmulgee county; that he is held by the said sheriff under a commitment issued by George C. Gibson, justice of the peace within and for Okmulgee county. Petitioner avers that he is not guilty of the crime of rape, and that proof of the guilt of the crime is not evident, nor the presumption great; that prior to the filing of his petition in this court he filed his petition in the district court of Okmulgee county, and the same was heard before Judge Thomas H. Harris, one of the district judges for the said county, and his application denied. Attached to said petition is a transcript of the testimony taken at the preliminary hearing before the examining magistrate.
After a careful examination of the transcript of the evidence filed, and attached to the petitioner's petition, it is adjudged that the petitioner is entitled to be admitted to bail, and it is ordered that the said petitioner be admitted to bail in the sum of $15,000; said bond to be conditioned as provided by law, and to be approved by the court clerk of Okmulgee county.
CHAPPELL, J., concurs. EDWARDS, P.J., absent, not participating. *Page 228